DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figure 3-4 should be designated by a legend such as --Prior Art— because only that which is old is illustrated ([0065] described figure 3 as a typical memristor crossbar, and in reference[4] capable of producing vector matrix multiplication as shown in figure 4).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims  are objected to because of the following informalities:
Claim 1, line 4 “said entire data matrix” should be “said entire selected data matrix”. For examination purposes, examiner interpreted to be “said entire selected data matrix”.
Claim 17 line 3 “said three dimensional slice access memory” is lack of antecedent basis. For examination purposes, examiner interpreted “said three dimensional slice access memory” is part of the memory device that comprises the plurality of cell slices as recited in claim 1. 
Claim 29 "apparatus of claim 28" should be "memory device of claim 28".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "input/output block"  in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims  are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, Claim limitation “input/output block” invokes 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any structure for “input/output block” that performs the function in the claim, such function is to format data into a format acceptable to the 3 dimensional SAM. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 2-16, they are dependent claims and are rejected for inheriting the same deficiencies as claims upon which they depend.

Regarding claim 11, recites “multiple band of optical summarizers”, it is unclear what optical summarizers are summarizing. Thus, the claim limitation is unclear and indefinite.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, as described above, the disclosure does not provide structure for the limitation “input/output block”. Therefore, the specification does not describe an invention that achieves the claims functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Regarding claims 2-16, they are dependent claims and are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger (US - 6675187) in view of Nejad (US – 200501628863).

Regarding claim 1, Greenberger teaches A matrix processing apparatus (Greenberger, figure 18, 300), comprising: host processor that include a memory and an input/output block connected to said three-dimensional slice access memory and configured to format data into a format acceptable to said three-dimensional slice access memory (Greenberger, figure 18 col 18 line 35-37, interface logic block 312 connected to an interface port to allow data to pass back and forth between a memory of the host processor 304 and the interface logic block 312).
Greenberger does not explicitly teaches a three-dimensional slice access memory comprising a plurality of cells organized in a plurality of cell slices, each slice storing an entire selected data matrix, said three-dimensional slice access memory being configured to allow read/write access to said entire data matrix at the same time. 
However, Nejad teaches a three-dimensional slice access memory comprising a plurality of cells organized in a plurality of cell slices (Nejad, figure 2A shows the 3D memory array, includes plurality of cells 38. [0037] as shown in figure 2B, the stacked column of cells 38 from each array layer 34 form a memory slice 80), each slice storing an entire selected data Nejad, [0037] figure 2A, 2B, and figure 3 each slice 80 comprises plurality of memory cells 38 that are stacked from each array layer 34, where data are stored in plurality of cells in each slice made up a matrix data), said three-dimensional slice access memory being configured to allow read/write access to said entire data matrix at the same time (Nejad, figure 2A-2D and 3, [0038] as shown in figure 3, each sense line 33 is coupled to plurality of cells and also interconnected by metal interconnect 32, and [0041] the interconnect 32 is vertical relative to the access transistor 16. Thus the entire selected data matrix can be accessed at the same time when transistor 16 turns on for read/write line 44. [0052] the three-dimensional array essentially consists of a 1T-nCell architecture, where n is equal to the number of memory cells 38 in the memory slice 80 to provide fast reading function); and 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Greenberger’s memory of the host processor of system 300 to use the implementation of 3D 1T-Ncell structure as disclosed in figure 2A-2D and 3 of Nejad. This modification would have been obvious because Greenberger’s memory is cited as a generic memory to store values to perform the matrix calculations, and Nejad teaches an implementation of 3D memory architecture. By utilizing the 1T-nCell architecture of the 3D memory to access data within the slice in parallel, this would allow the system to sufficiently increase the access operation time, such as faster read function as recognized by Nejad in [0052].

Regarding claim 2, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including comprising at least one matrix processing device configured to manipulate data in matrix form and at least one matrix data bus connecting said at least one matrix processing device to said three-dimensional slice access memory (Greenberger, figure 18, array of processing elements are to perform matrix computation and is connected to the memory of the host processor. Column 9, line 47-54, a linear array of Pes is efficient at performing a variety of matrix operation).

Regarding claim 3, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including at least one matrix data bus comprises a plurality of channels, and wherein a number of channels in said at least one matrix data bus corresponds to dimensions of said selected data matrix (Greenberger, figure 12, col 13 line 57 – col 14 line 34 shows an array of word in the register file 106 of a given PE, table 2 shows the matrix view of the element of 8x8 matrix, where each element is a complex number and 2 columns of matrix is stored in the register file of a single PE. Thus as shown in figure 18, data from memory of the host processor are input to the interface block 312 and are input to the PE, where depending on the dimension of the matrix, the data will be input the PE correspondingly).

Regarding claim 4, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including at least one matrix processing device is a vector-matrix multiplication device configured to multiply a matrix by a vector (Greenberger col 9, line 47 – line 54, the array of PEs is efficient at performing variety of matrix operation, such operation is included as in equation 6 column 3, wherein shows a matrix multiply by a vector).

Regarding claim 5, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including at least one matrix processing device is a matrix-matrix multiplication device configured to multiply a first matrix by a second matrix (Greenberger col 9, line 47 – line 54, the array of PEs is efficient at performing variety of matrix operation, including, matrix-matrix operation).
Regarding claim 7, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including at least one matrix processing device is a matrix addition device configured to perform element-by-element addition of matrices having the same dimensions (Greenberger col 9, line 47 – line 54, the array of PEs is efficient at performing variety of matrix operation, col 10 line 65-67, one of the operations that the PE 100 performs is such as equation 25, which includes performing addition of matrices).

Regarding claim 8, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including at least one matrix processing device is a matrix determinant calculation device configured to calculate a determinant of a particular matrix (Greenberger col 9, line 47 – line 54, the array of PEs is efficient at performing variety of matrix operation. col 5, line 63, equation 14 shows at least a matrix operation to perform inverse matrix                        
                            
                                
                                    A
                                    A
                                
                                
                                    -
                                    1
                                
                            
                            =
                            I
                        
                    .                         
                            
                                
                                    A
                                
                                
                                    -
                                    1
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    |
                                    A
                                    |
                                
                            
                            ,
                        
                     |A| is the determinant of a matrix A.).

Regarding claim 9, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including an external data bus and a central controller, said central controller being connected to said three-dimensional slice access memory, said at least one matrix processing device and said input/output block, wherein said external data bus is separate and distinct from said matrix data bus (Greenberger, figure 18, control 315, the memory are in the host processor 304 [i.e. central controller], the host processor also connects to the array of PEs through the control and status 315, and as shown in figure 18, control and status 315 is separate from the data line of port3).

Regarding claim 10, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including where said central controller is (Greenberger, figure 18, host processor controls 304 can send command to the program sequencer 310 indicating what program to execute on the array of PEs).

Regarding claim 17, recites a memory device that has the same functionality and corresponding to the memory of the matrix processor apparatus as in claim 1. Thus it is rejected for the same reasons as in claim 1.

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Greenberger in view of Nejad as applied to claim 1  above, and further in view of Styan (NPL – Hadamard Products and Multivariate Statistical Analysis).

Regarding claim 6, the combined system of Greenberger in view of Nejad discloses the claim invention as in the parent claim above, including an array of processing element to perform variety of matrix operation, but the combined system of Greenberger in view of Nejad does not explicitly teaches the array of processing element to perform Hadamard product. However, Styan teaches the step of performing matrix Hadamard product that perform element-wise multiplication of matrices having the same dimensions (Styan, section I introduction, equation 1.1 performs a Hadamard product of two matrices A and B, where the 2 matrices are in the same dimension).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Greenberger in view of Nejad’s matrix processing element to perform Hadamard product operation as disclosed in Styan.  This modification would have been obvious because the combined system of Greenberger in view of .

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The closest found prior arts are Greenberger, Nejad, and GlushKo (US - 6291132).
Greenberger discloses a linear array of processor elements in a co-processor that communicate with a host processor via the interface port using the interface logic block to pass data back and forth, the array of PEs are able to perform variety of matrix calculations, such as matrix-matrix multiplication, vector matrix multiplication, matrix addition, and inverse matrix operation, which include performing the determinant of a matrix. 
Nejad discloses a 3 dimensional array 1T-nCell architecture memory, in which an array architecture has a plurality of memory arrays 34 stacked one over another and each array layer comprises a plurality of columns and rows of memory cells as shown in figure 2A, and the memory cells in the corresponding column in each of the stacked arrays form a memory slice as shown in figure 2B and 3. The 3D memory uses the one transistor n cells architecture to provide faster reading because accessing data in the memory cells are performed in parallel.

	However, none of the closest prior art teach each of the cells of the 3D memory comprises a circuit having a photo-chrom layer to fluorescent the illumination emitted from the light source as required in claims 11-12 and 18-25, and each of the cells of the 3D memory comprises a crossbar of multiple strips of light sources and multiple band of optical summarizers positioned perpendicularly to the light source, further comprises a layer of photochromic film to selectively illuminate some of the light source as required in claims 13-16 and 26-29. 

	Therefore, the closest found prior art fails to teach the 3 dimensional slice memory access as claimed in claims 11-16 and 18-29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183